(CARTER MARIO LAW FIRM
I? MONTOWESE AVENUE - NORTH HAVEN, OOMMWECTIOUT 08473. PLUS NiO. 106160 (20%) 2AL02

~~

   
  
   
  
  
    
 
 
  
   

RETURN DATE: MAY 19, 2020
PHILLIP HODGE

VS.

OPERATING SERVICES, LLC

Mises.

Case 3:20-cv-00677-MPS

Document 1-2 Filed 05/15/20 Page 1 of 6

VEOLIA WATER NORTH AMERICA

COMPLAINT

ecticut (hereinafter, the “premises”).

he water meter access hole in the yard of the premises.

SUPERIOR COURT
J.D. OF NEW LONDON

AT NEW LONDON

APRIL 6, 2020

|. The plaintiff, Phillip Hodge (hereinafter, the “plaintif?™), was and still is a resident of
State of Connecticut with his place of residence being in-the City of New London.

2, At all times mentioned herein, the defendant, Veolia Water North America Operating
rvices, LLC (hereinafter, the “defendant™), was a Massachusetts corporation licensed to do
usiness in, and actively conducting business within, the State of Connecticut.
| 3, At all times mentioned herein, the defendant was responsible for servicing and/or

aintaining the water meter on the property located at 37 Orchard Street in New London,
4. At all times mentioned herein, the plaintiff was the lawful owner and resident of the
5. On or about July 19, 2019 the defendant accessed the water meter at said premises via

6. At the same time and place, the defendant moved, opened, removed and/or

anipulated the cover of said water meter access hole on the premises.
CARTER MARIO LAW FLRM
(2 MOMTOWESE AVENILAE - NORTH HAVEN, CONNECTICUT 06473 » PUAUS MIO. [ee (B00) 2AbonoE

      
   
  
  
 

Case 3:20-cv-00677-MPS Document1-2 Filed 05/15/20 Page 2 of 6

a ry

7. At the same time and place, the defendant thereafter replaced, closed, and/or

anipulated the cover of said water meter access hole on the premises following their inspection

land/or maintenance of the water meter.

8. At all times mentioned herein, the defendant did not notify the plaintiff of their

9. At all times mentioned herein, the defendant did not notify the plaintiff that they
oved, opened, removed and/or manipulated the cover of said water meter access hole on the
Premises.

10. At all times mentioned herein, the defendant controlled the water meter access hale
and cover on the premises.

11. At all times mentioned herein, the defendant maintained the water meter access hole
and cover on the premises. -

12, On or about July 22, 2019, the plaintiff was lawfully upon the premise doing

| 3. At the same time and place, as the plaintiff was trimming hedges on the premises, he
r epped on top of the water meter access hole cover.

14. At the same time and place, the water meter access hole cover gave out and/or moved
rom beneath the plaintiff's feet, causing the plaintiff to fall into the water meter access hole

ereinafter, the “fall™).
CARTER MARIO LAW FIRM
1? MONTOWESE AVENUE- NORTH HAVEN, CONNECTICUT i474 (URIS NG. e061. (200) 28100

 

Case 3:20-cv-00677-MPS Document 1-2 Filed 05/15/20 Page 3 of 6

cy cy

[3. The plaintiff's fall and resulting injuries and losses were due to the negligence and

arelessness of the defendant, Veolia Water North America Operating Services, LLC, it’s agents,

servants, and/or employees, in one or more of the following ways:

a.

In that it/they had a duty to maintain the water meter access hole cover on
the premises in a reasonably safe condition, yet failed to do 30;

In that it/they had a duty to replace the water meter access hole cover on
the premises in the same condition they had found it, or in an otherwise
reasonably safe condition, yet failed to do so;

In that it/they failed to inspect, or adequately inspect, the water meter

aceess hole cover on the premises;

In that ivthey knew, or should have known, that failing to properly place
back the cover to the water meter access hole created an unsafe and
dangerous condition for residents of the premises, such as the plaintiff

In that it/they allowed or permitted the cover to the water meter access
hole to degrade or become unfit for its intended purpose, creating an
unsafe and dangerous condition for pedestrians, such as the plaintiff;

In that iv/they failed to repair and/or replace, or adequately repair and/or
replace, the water meter access hole cover, thereby creating an unsafe and
dangerous condition for residents, such as the plaintiff;

In that it/they failed to warn, or adequately warn, the residents of the
premises, such as the plaintiff, that the cover to the water meter access
hole on the premises was not placed back correctly and/or was in an
unsafe and/or dangerous condition;

In that it/they failed to ensure that the cover to the water meter access hole
on the premises was reasonably safe for residents, such as the plaintiff.

16. As a result of the fall, the plaintiff suffered the following injuries and/or

erbations of injuries, some of which injuries and/or exacerbations of injuries being

anent in nature:
CARTER MARIO LAW FIRM
i? MOWTOWESE AVENE. NORTH HAVEN, CONNECTICUT 06473 - FURUS NO, 106860. (50)) 28g

Case 3:20-cv-00677-MPS Document 1-2 Filed 05/15/20 Page 4 of 6

Oy) a

a. Venous stasis ulcer of right and left lower leg with fat layer exposed with
VATICOSE VEINS -
b. Open wounds on left and right lower leg
c. Scarring on left and right lower leg
7. As a further result of her injuries, the plaintiff has experienced, and will continue to
experience in the future, pain and suffering, an increased likelihood of future medical treatment
and/or disorders, and fear and apprehension of such future medical treatment and/or disorders.
18. Asa further result of her injuries, the plaintiff has incurred, and may continue to
incur, medical expenses.
19, Asa further result of her injuries, the ability of the plaintiff to pursue and enjoy life's
i
leisure activities has been reduced.

|
THE PLAINTIFF
Phillip Hodge

 
   

By: L ario, Esq.
Carter Mario Law Firm
158 Cherry Street
Milford, Connecticut
Tel. No: 203-876-271 |
Juris No: 106160

 
CARTER MARIO LAW FIRM
12 MONTOWESE AVENUE - MORTH HAVEN, COMNECTICUT O473- JURES MC, OGL. (200) Bel-OROd

Case 3:20-cv-00677-MPS Document 1-2 Filed 05/15/20 Page 5 of 6

a

RETURN DATE: MAY 19, 2020

PHILLIP HODGE
Ivs
VEOLIA WATER NORTH AMERICA
JOPERATING SERVICES, LLC
* PRAY
The Plaintiff claims:

 

Ll. Monetary relief; and

al

cy

SUPERIOR COURT
I.D. OF NEW LONDON

AT NEW LONDON

APRIL 6, 2020

2. Such other and further relief as the Court deems appropriate.

THE PLAINTIFF:
Phillip Hi

 
   
    

By: Luke Mario, Esq.

Carter Mario Injury Lawyers

12 Montowese Avenue
North Haven, Connecticut
Tel. No: 203-281-0202
Juris No; 106160

 
CARTER MARIO LAW FIRM
2 MONTOWESE AVENTIE - WORTH HAVEN, COMNECTICUT G8473 - URIS HO) Heine - (203) 251-0002

Case 3:20-cv-00677-MPS Document 1-2 Filed 05/15/20 Page 6 of 6

RETURN DATE: MAY 19, 2020
PHILLIP HODGE
V5.

VEOLIA WATER NORTH AMERICA
OPERATING SERVICES, LLC

I

i?

+

SUPERIOR COURT
J.D. OF NEW LONDON

AT NEW LONDON

AERIL 6, 2020

The amount in demand is greater than $15,000.00, exclusive of interest and costs.

THE PLAINTIFF:
Phillip Hodge

 

Carter Mario Injury Lawyers
12 Montowese Avenue
North Haven, Connecticut
Tel. No: 203-281-0202

Juris No: 106160

 
